Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 03/04/2021.  This action is made Final.
2.	Claims 1-2, 5, 9, 11, 14, 21-23 are pending in the case.  Claims 1 and 11 are independent claims.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims  1-2, 5, 9, 11, 14, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites:
A method of controlling a display device, the method comprising: 
displaying, in a sub-display region, a plurality of icons indicating shortcut information of content respectively, wherein the shortcut information indicates a location where the content associated with at least one icon of the plurality of icons is stored; 
obtaining an input of a user; and 
in response to obtaining the input, generating a document in a main display region, wherein the generating of the document in the main display region comprises, for each icon of the plurality of icons: 
identifying content associated with each icon of the plurality of icons, wherein content associated with the at least one icon of the plurality of icons includes at least one of an 
determining whether a length of the content is greater than a maximum length, 
when the length of the content is greater than the maximum length, truncating the content and adding the truncated content and the shortcut information to the document, and 
when the length of the content is not greater than the maximum length, adding the content to the document, 
wherein the identifying of the content associated with the icon comprises: 
determining whether the content is stored in the display device or an external source, and 
when content is stored in the external source, downloading the content from the external source, and…

It is unclear to the examiner the metes and bounds of “the content” in the recitation of claim 1 following the “identifying” step.  For example, it is not clear “the content” in the “determining” step is the content from the “identifying” step applied to “each icon of the plurality of icons” or the content “associated with at least one icon of the plurality of icons” in the limitation “wherein the shortcut information indicates a location where the content associated with at least one icon of the plurality of icons is stored”. Likewise, the scope of “shortcut information” recited in multiple places within the claim is also not clear.
It is also unclear why claim 1 recites the limitation “wherein the identifying of the content associated with the icon comprises: determining whether the content is stored in the display device or an external source, and when content is stored in the external source, downloading the content from the external source” after reciting “identifying content associated with each icon of the plurality of icons, wherein content associated with the at least one icon of the plurality of icons includes at least one of an application, a contacts list, a folder, a text file, an image file, an audio file, or a video file which is included in the display device”.  When the claimed subject matter has already set a limit on the content to be “included in the display device”, it seems to have no need to “determining whether the content is stored in the display device or an external source”. 
For the above reasons, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Independent claim 11 is directed to a display device which performs the method of claim 1.  Thus, claim 11 is rejected with the same rationale as claim 1.
The dependent claims fail to cure the deficiency of the parent claims, thus, also rejected for the same rationale as their parents.
To overcome the 112(b) rejection, Applicant can rewrite the claim, such as:
A method of controlling a display device, the method comprising: 
displaying, in a sub-display region, a plurality of icons indicating shortcut information of content respectively, wherein the shortcut information indicates a location where the content associated with at least one icon of the plurality of icons is stored and the content associated with the at least one icon of the plurality of icons includes at least one of an application, a contacts list, a folder, a text file, an image file, an audio file, or a video file which is included in the display device; 
obtaining an input of a user selecting icons from the plurality of icons included in the sub-display region; and 
in response to obtaining the input, generating a document in a main display region, wherein the generating of the document in the main display region comprises, for each selected icon of the plurality of icons: 
identifying content associated with the each selected icon of the plurality of icons, 
determining whether the identified content is stored in the display device or an external source,
when the identified content is stored in the external source, downloading the identified content from the external source,
determining whether a length of the identified content is greater than a maximum length, 
when the length of the identified content is greater than the maximum length, truncating the identified content and adding the truncated content and the shortcut information corresponding to the each selected icon to the document, and 
when the length of the identified content is not greater than the maximum length, adding the identified content to the document [[, ]];



wherein the displaying the plurality of icons comprises: 
generating a group comprising at least one of the plurality of icons, and 
displaying a group icon corresponding to the group in the sub-display region.

not an examiner’s amendment for allowance. 

6.	Rejections of claims 1-5, 7, 9, 11-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn, in light of the amendment.

Claim Objections
8.	Claim 11 is objected to because of the following informalities: 
	Claim 11 recites:
        a touch screen including a main display region and at least one sub-display region and configured to display, in the at least one sub-display region, a plurality of icons indicating shortcut information of content, wherein the shortcut information indicates a location where the content associated with at least one icon of the plurality of icons is stored; and 
        at least one processor configured to: 
obtain an input of a user, and
 in response to obtaining the input of the user, generate a document in the main display region, wherein the generating of the document in the main display region comprises, for each icon of the plurality of icons: 
identify content associated with each icon of the plurality of icons, wherein content associated with the at least one icon of the plurality of icons includes at least one of an application, a contacts list, a folder, a text file, an image file, an audio file, or a video file which is included in the display device,
determine whether a length of the content is greater than a maximum length, 
when the length of the content is greater than the maximum length, truncate truncating the content and add the truncated content and the shortcut information to the document, and 
when the length of the content is not greater than the maximum length, add the content to the document,
wherein, when the at least one processor identifies the content, the at least one processor is further configured to: 
determine whether the content is stored in the display device or an external source, and 
when content is stored in the external source, control a transceiver of the display device to download the content from the external source, and 
wherein the displaying the plurality of icons comprises: 
generating a group comprising at least one of the plurality of icons, and 
displaying a group icon corresponding to the group in the sub-display region.

are objects of “wherein the generating of the document in the main display region comprises”, the correction recitation should be “identifying”, “determining”, “truncating” and “adding”.  
In addition, the “processor” is recited to “obtain an input…” and “generate a document…” but not to “identify”, it is confusing to recite “wherein, when the at least one processor identifies the content, the at least one processor is further configured to: determine whether the content is stored in the display device or an external source, and when content is stored in the external source, control a transceiver of the display device to download the content from the external source”.  
	To overcome the 112(b) rejection and the objections listed above, Applicant can rewrite the claim, such as:
A display device comprising: 
a touch screen, coupled to at least one processor, including a main display region and at least one sub-display region and configured to display, in the at least one sub-display region, a plurality of icons indicating shortcut information of content, wherein the shortcut information indicates a location where the content associated with at least one icon of the plurality of icons is stored and the content associated with the at least one icon of the plurality of icons includes at least one of an application, a contacts list, a folder, a text file, an image file, an audio file, or a video file which is included in the display device, and wherein the displaying the plurality of icons comprises: 
generating a group comprising at least one of the plurality of icons, and
displaying a group icon corresponding to the group in the sub-display region;

        the at least one processor configured to: 
obtain an input of a user [[,]]selecting icons from the plurality of icons included in the sub-display region; and 
in response to obtaining the input of the user, generate a document in the main display region, wherein the generating of the document in the main display region comprises, for each selected icon of the plurality of icons: 
identifying content associated with the each selected icon of the plurality of icons, 
determining whether the identified content is stored in the display device or an external source,
when the identified content is stored in the external source, controlling a transceiver of the display device to download the identified content from the external source,
determining whether a length of the identified content is greater than a maximum length, 
identified content is greater than the maximum length, truncating the identified content and adding the truncated content and the shortcut information corresponding to the each selected icon to the document, and 
when the length of the identified content is not greater than the maximum length, adding the identified content to the document[[, ]].




Appropriate correction is required.

					Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-2, 5, 9, 11, 14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0321340, cited in PTO-892 dated 02/08/2019, hereinafter Seo), and further in view of Miyasaka et al. (US 6,766,362, cited in PTO-892 dated 04/15/2020, hereinafter Miyasaka) and Ozzie et al. (US2011/0126093, cited in PTO-892 dated 04/15/2020, hereinafter Ozzie).
	Regarding claim 1, Seo teaches A method of controlling a display device (Figs. 17I-K, moving icons/images in different display region is one way of controlling the display device), the method comprising: 
displaying, in a sub-display region (Fig. 17I, clipboard 712 on the right is a sub-display region, screen 12 on the left showing email application is the main display region), a plurality of icons indicating shortcut information of content respectively (Fig. 17I, clipboard 712 on the right displays icons, each icon shows information in the simplified or miniaturized image in [0304] for its corresponding object, suggesting the simplified image is a shortcut information; For example, Figs. 17J-K & [0313], icon 712c in Fig. 17J is expanded with the corresponding image content 714b (shown in Fig. 17K as 710b) in response to the drag & drop gesture, thus, icon 712c is a shortcut information of the content in Fig. 17K) …; 
obtaining an input of a user (Fig. 17J & [0313], icon 712c is selected by a user via a touch from the clipboard 712, another icon in the clipboard 712 can be selected via a similar touch. Note: the input can be a multi-gesture touch input selecting one or more icons, just like Figs. 18K-L & [0331] where both icon 814a and 814b are moved from screen 804c to 802c. The input can also be in other forms such as voice command since the claim has not defined what kind of input is “an input of a user”); and 
in response to obtaining the input (Fig. 17J-k & [0313], in response to the input, such as dragging icon 712c or more than one icons, like in Figs. 18K-L & [0331] where both icon 814a and 814b are moved from screen 804c to 802c), generating a document in a main display region(Fig. 17J-k & [0313], message 702a is a document which is modified by the content corresponding to the dragged icon 712c), wherein the generating of the document in the main display region comprises, for each icon of the plurality of icons (Fig. 17J-k & [0313], although Fig. 17J shows dragging icon 712c, more than one icons in sub-panel 712b can be dragged into the message application window 702 on the left, just like in Figs. 18K-L & [0331] where both icon 814a and 814b are moved from screen 804c to 802c): 
identifying content associated with each icon of the plurality of icons, wherein content associated with the at least one icon of the plurality of icons includes at least one of an application, a contacts list, a folder, a text file, an image file, an audio file, or a video file which is included in the display device (Seo: Fig. 17I & [0310], menu 712a in which categories of the displayed objects, e.g., all, text, image, and sound can be selected; Fig. 17J-K & [0313], notice that “all” category in Fig. 17I is highlighted, thus, the system knows to identify the dragged icon 712c in Fig. 17J corresponding to an image, i.e., not text or sound, in Fig. 17K),
…
adding the content to the document (Figs. 17J-K & [0313], image object is inserted into the target application 1; Figs. 17G-H, text objet is inserted into the target application 2. Although now shown, target application 1 or 2 can have more than one clipboard objects inserted via an input discussed above).
… and 
wherein the displaying the plurality of icons (Fig. 17I, icons in 712b) comprises: 
generating a group comprising at least one of the plurality of icons (Fig. 17I & [0310], the system generate/display a group of icons including “text”, “image” or “sound” from the “all” category), and 
displaying a group icon corresponding to the group in the sub-display region(Fig. 17I & [0310], the system generate a group of “text”, “image” or “sound” from the “all” category upon user selection from menu 712a and highlighting/displaying the selected group icon, e.g., “text”, “image” or “sound” icon in menu 712a).

	Although Seo teaches to drag a text object from the clipboard into a URL address input window of the internet browsing application 704 in Figs. 17G-H & [0308], Seo does not seem to expressly teach determining whether a length of the content is greater than a maximum length, when the length of the content is greater than the maximum length, truncating the content and adding the truncated content and the shortcut information to the document, and 
when the length of the content is not greater than the maximum length, adding the content to the document.
	However, Miyasaka teaches when a document object is being inserted into a content layout window, the steps of:	determining whether a length of the content is greater than a maximum length(Fig. 7 steps 86-87; [col 10, line 20-44], test if documents have more content than can be presented in a designated area of page, i.e., article length is more than ‘a maximum length’ of the designated area; If yes, divide the content into two parts; step 84 & [col 9, line noted that Fig. 10 and [0136]-[0145] of the instant application specification only show the text box 1010 was truncated), 
when the length of the content is greater than the maximum length, truncating the content and adding the truncated content and the shortcut information to the document (Fig. 7 steps 86-87 & [col 10, line 22-44], when a document has more content than can be presented in a designated area of a page, the document is divided into two parts,  first part of the content that fits in the designated area is ‘the truncated content’, URL link or shortcut information along with indication ‘more’ or ‘remainder’ for user to see the full content of the document), and 
when the length of the content is not greater than the maximum length, adding the content to the document (Fig. 7, steps 86-87 & [col 10, line 22-44], if a document not greater than the maximum length of a designated area, the entire content is presented with or without Filler).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Seo to include content layout or template fitting feature in Miyasaka to achieve the claim limitation.  One would be motivated to make such a combination in order to present content in a layout user desired (Miyasaka: [col 10, line 22-44] & Fig. 7).
	Seo/Miyasaka does not seem to expressly teach the limitation wherein the shortcut information indicates a location where the content associated with at least one 
	However, Ozzie teaches the limitation wherein the shortcut information indicates a location where the content associated with at least one icon of the plurality of icons is stored ([0016], data placed on the clipboard include URLs which reference an text document, an image or other files, the reference can be like a file system path to a local, networked or remote file location, a memory location. To a skilled artisan, such a reference is shortcut information; [0037], clipboard stores image representation i.e., icon of content object) and wherein the identifying of the content associated with the icon comprises: determining whether the content is stored in the display device or an external source ([0016], data placed on the clipboard include URLs which reference an text document, an image or other files, the reference can be like a file system path to a local location or a memory location in the display device, or a networked or remote file location in an external source; [0041], resolve a reference of a clipboard object and identify data referred by the reference like URL in [0016]), and when content is stored in the external source, downloading the content from the external source (Fig. 2, step 230-245;[0043], download data if needed, e.g. when the URL referred to a networked or remote file location in an external source before the downloaded data is pasted into a destination application in [0044]-[0045]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the icon represented clipboard object of 

		Regarding claim 2, Seo/Miyasaka/Ozzie teaches The method of claim 1. Seo also teaches the limitation wherein the sub-display region extends from or is separate from the main display region (Fig. 17I - Fig. 17K, clipboard area 712 is separated from the main display screen 12 on the left).

		Regarding claim 5, Seo/Miyasaka/Ozzie teaches The method of claim 1.  For reasons and motivations cited and discussed in claim 1, Seo/Miyasaka/Ozzie also teaches the limitation wherein the content comprises at least one of a webpage, text, an image, or video data (Seo: [0299] & Fig. 17J & [0310], clipboard objects categories: all, text, image, sound ), and wherein, when the content is stored in the external source, the shortcut information includes a network address of the content (Ozzie: [0016], data placed on the clipboard include URLs i.e., network address which reference an text document, an image or other files, the reference/shortcut can be like a file system path to a local location or a memory location in the display device, or a networked or remote file location in an external source). 

		Regarding claim 9, Seo/Miyasaka/Ozzie teaches The method of claim 1. Seo also teaches the limitations further comprising: 
		receiving a motion input of the user with respect to the sub-display region (Fig. 17D & [0306], touch gesture 700a to insert an image object to the clipboard), and 
		displaying an edited sub-display region according to the motion input of the user with respect to the sub-display region (Fig. 17D-E & [0306], touch gesture 700a to insert an image object to the clipboard, Fig. 17E, inserted 710f is displayed in the clipboard; [0299], objects in the clipboard is removed when a paste command from the clipboard is input or objects area removed from the clipboard in response to a predetermined command which can be a touch gesture with a touch-screen device. Inserting and deleting objects in clipboard are editing the sub-display region), 
		wherein the motion input of the user with respect to the sub-display region comprises at least one of a drag gesture, a touch gesture, a double touch gesture, a multi-touch gesture, a long-touch gesture, or a slide gesture (Figs. 17D-E & [0306], touch gesture 700a to insert icon to the clipboard).  

		Regarding claim 11, Claim 11 is directed to a display device having a touch screen including a main display region and at least one sub-display region (Seo: Figs. 17I-17K, left screen is the main display, right screen is the sub-display) and at least one processor (Seo: Fig. 1, CPU) configured to perform the method of claim 1. Claim 11 is rejected with the same rationale as claim 1.

		Regarding claim 14, claim 14 is a dependent claim of claim 11. Claim 14 is directed to the system which performs the method of claim 5. Claim 14 is rejected with the same rationale as claim 5.

		Regarding claim 21, Seo/Miyasaka/Ozzie teaches The method of claim 1. Seo also teaches the limitation further comprising: displaying a first application in the main display region (Fig. 17D, internet browser application is shown in the main display region 704); receiving a first input of dragging first content from the first application into the sub-display region (Fig. 17D, image 706 included in www.google.com is dragged from main display region to the sub-display region or clipboard 710). Seo does not seem to expressly teach adding a link to the first content to the shortcut information.
		However, Ozzie teaches adding a link to the first content to the shortcut information ([0016], add reference/link to the image content into the corresponding clipboard object represented by icon in [0037], so as to the user icon indicating shortcut information of content).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included adding the link to the content to the corresponding clipboard object taught by Ozzie in the combination of Seo/Miyasaka/Ozzie to achieve the claim limitation.  One would be motivated to implement such a combination for delayed rendering when the data is needed to be downloaded from a network during a paste operation via the added link (Ozzie: [0016], include references to remote content for clipboard objects; [0037], adding data and reading data from a clipboard; [0040]-[0041], delayed rendering).

		Regarding claim 22, Seo/Miyasaka/Ozzie teaches The method of claim 21. Seo teaches the limitation further comprising: displaying a second application in the main display region ([0317], electronic book application is displayed in Fig. 18A or Fig. 18H, user can enter memo via 812c in Fig. 18H & [0323] & Fig. 18I & [0330]); receiving a second input of dragging second content from the second application into the sub-display region (Fig. 18K to Fig. 18L, memos 814a-b are dragged to region 802c; [0299] & Fig. 17D, text, image & sound object can be dragged from main display region to the sub-display region or clipboard 710. To a skilled 
		However, Ozzie teaches adding a link to the second content to the shortcut information ([0016], add reference/link to the image content into the corresponding clipboard object represented by icon in [0037], so as to the user icon indicating shortcut information of content).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included adding the link to the content to the corresponding clipboard object taught by Ozzie in the combination of Seo/Miyasaka/Ozzie to achieve the claim limitation.  One would be motivated to implement such a combination for adding applications into a clipboard and for delayed rendering when the data is needed to be downloaded from a network during a paste operation (Ozzie: [0016], include references to remote content for clipboard objects; [0037], adding data and reading data from a clipboard; [0040]-[0041], delayed rendering).

		Regarding claim 23, Seo/Miyasaka/Ozzie teaches The method of claim 22. For reasons and motivations cited and discussed in claims 21-22, Seo/Miyasaka/Ozzie also teaches the limitation wherein the first content is stored in an external source (Seo: Fig. 17D, image 706 included in www.google.com is most likely stored in an external source; Ozzie: [0016], clipboard can store the link/URL to the image content stored in an external source), and wherein the second content is stored in the display device (Seo: Fig. 18K and [0299], user input memos 

			Response to Arguments/Remarks
50. 	Applicant’s arguments/remarks filed on 03/04/2021 have been considered but are moot in view of new ground of rejections. The examiner would like to point out references Seo, Miyasaka and Ozzie were used in the previous office actions.  However, none of Applicant’s arguments filed on 03/04/2021 are directed to the cited portions of Seo, Miyasaka and Ozzie in the current office action.

Conclusion
61.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179



/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179